166 Conn. 203 (1974)
STATE OF CONNECTICUT
v.
IRVIN BROWN
Supreme Court of Connecticut.
Submitted February 13, 1974.
Decision released March 19, 1974.
HOUSE, C. J., SHAPIRO, LOISELLE, MACDONALD and BOGDANSKI, JS.
Arnold Markle, state's attorney, for the appellee (state).
John R. Williams, special public defender, for the appellant (defendant).
PER CURIAM.
The defendant has appealed from his conviction on three counts of selling a narcotic drug and filed a request for finding and draft finding totaling 573 pages, most of it verbatim from the transcript. The state has filed with this court a motion to strike improper matter from that draft finding and moved for an order directing the defendant to file a substituted draft finding prepared in compliance with the rules of practice in this court. The defendant has filed a motion to expunge the state's motion to strike.
An examination of the draft finding submitted by the defendant discloses that, as detailed in the motion and appendix submitted by the state, the draft finding has been prepared not only "with indifference *204 to or disregard of the rules governing the manner of properly presenting appeals"; Morgillo v. Evergreen Cemetery Assn., 152 Conn. 169, 173, 205 A.2d 368; but in what can only be considered to be a deliberate flouting and offensive disregard of those rules.
The motion of the defendant to expunge the motion filed by the state is denied and the trial court is directed to return the defendant's draft finding for proper preparation of its contents in accordance with the rules for the presentation of appeals. In the event that present court-appointed counsel for the defendant is unable or unwilling to comply with that directive, then the trial court is directed to revoke his appointment and appoint in his stead a public defender who can and will do so. See Practice Book § 692.